Citation Nr: 1714512	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-24 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent disabling for lumbosacral strain.

3.  Entitlement to a compensable disability rating for right lower extremity radiculopathy prior to August 1, 2014, and in excess of 10 percent thereafter.  

4.  Entitlement to a compensable disability rating for left lower extremity radiculopathy prior to August 1, 2014, and in excess of 20 percent thereafter.  

5.  Entitlement to an evaluation in excess of 10 percent, for the period prior to August 1, 2014, and 20 percent thereafter, for chondromalacia of the left knee.

6.  Entitlement to compensable disability rating for left knee degenerative arthritis prior to August 1, 2014, and in excess of 10 percent thereafter.

7.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned in March 2013.  The transcript of the hearing is associated with the claims file.

This appeal was previously before the Board in June 2014 when it was remanded for additional development.

In a March 2015 rating decision, the RO granted service connection and assigned separate, initial ratings for radiculopathy of the bilateral lower extremities, effective August 1, 2014.  The RO explained that the radiculopathy affecting the lower extremities was related to his service-connected lumbosacral strain.  In addition, the RO increased the rating for left knee chondromalacia to 20 percent and granted a separate 10 percent evaluation for left knee degenerative arthritis; both ratings effective August 1, 2014.  

The Veteran did not file any document with VA expressing disagreement with the March 2015 decision.  However, the radiculopathy is a manifestation of the Veteran's service-connected lumbosacral disability and the left knee arthritis is a separate disability affecting the left knee for which the Veteran had already sought a higher evaluation.  When the Veteran disagreed with the amount of compensation awarded for the back and left knee disabilities, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back and left knee disabilities.  See AB v Brown, 6 Vet. App. 35 1993.  Moreover, with regard to the lumbosacral disability, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C FR § 4.71a, Note (1) (2016).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the back conditions.  When the Veteran appealed the ratings assigned for his back and left knee disabilities, his appeal encompassed ratings for all manifestations of the conditions.  The award of the separate ratings for radiculopathy and arthritis in the March 2015 rating decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the July 2010 rating decision.  Thus, the issues before the Board include the initial ratings for radiculopathy of the bilateral lower extremities and left knee arthritis, with consideration of the period prior to the August 1, 2014, effective date assigned by the RO.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives continuous treatment from VA.  Thus, on remand, attempts must be made to obtain VA treatment records dated since November 2014.  See 38 C.F.R. § 3.159 (c)(1).

In the June 2014 remand, the Board noted that review of the claims file revealed that numerous VA notes dated between April 2005 and January 2012 indicated that records were scanned and were "viewable in VISTA."  It was stated that the Board does not have access to VISTA and that it was unclear whether theses scanned records were associated with the claims file.  The Board ordered that attempts be made to associate the scanned records with the claims file.  Review of the claims file does not reveal notation of any action upon that request.  Therefore, on remand, obtain and associate with the claims file all records scanned into VISTA dated from April 2005 to January 2012.  All actions taken to obtain and associate these records with the claims file must be noted.

A decision from the Social Security Administration (SSA), dated in January 2015, indicates that the Veteran was granted Social Security disability effective January 2014.  The decision reveals that the Veteran appeared at a hearing before SSA in November 2014 and that an impartial vocational expert testified at the hearing.  Review of the claims file reveals SSA application materials dated in 2010; however, materials associated with the Veteran's recent grant of SSA benefits, including testimony of the vocational expert, have not been associated with the claims file.  Because SSA records are potentially relevant to the Board's determination, any additional available SSA records should be obtained on remand.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran was most recently afforded a VA medical examination with regard to his claim for a higher evaluation for PTSD in August 2014.  At that time, the Veteran reported that he worked part time and was still applying for jobs.  Thereafter, as noted above, the Veteran was found to be disabled by SSA due to his degenerative disc disease, chronic pain syndrome, osteoarthritis, and PTSD, effective January 2014.  On his Application for Increased Compensation Based on Unemployability, received by VA in March 2015, the Veteran reported that he was prevented from securing or following any substantially gainful occupation, in part, due to PTSD.  He reported that he stopped working in February 2015.  The Board finds that this indicates that the Veteran's PTSD symptoms may have become more severe since the August 2014 examination.  Therefore, the Veteran must be afforded another VA medical examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Upon examination of the spine in August 2014 the examiner noted that the Veteran had interference with sitting, standing and/or weight-bearing after repetitive use.  However, no ranges of motion were noted to be obtained while weight bearing.  In addition, ranges of motion were not obtained in both passive and active movement.

Upon examination of the left knee in August 2014 range of motion testing for both knees pre- and post-repetitive motion.  The examiner noted that the Veteran had functional impairment of the left knee after repetitive use of less movement than normal, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting.  However, the examiner did not render findings with regard to passive and active range of motion.  In addition, there is no indication of testing in weight-bearing and nonweight-bearing.

38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint. 

As such, the examinations are inadequate and the Veteran's claims for higher evaluations for his service connected lumbosacral strain and left knee disabilities must be remanded for the Veteran to be afforded additional examinations.  

As the examination regarding the Veteran's lumbar spine will impact upon the outcome of the claims for higher evaluations for the Veteran's separately evaluated lower extremity radiculopathies, these claims are inextricably intertwined.  In addition, as the examinations regarding the Veteran's PTSD, lumbar spine, and left knee may impact upon the outcome of the Veteran's claim for a TDIU, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board, therefore, will defer adjudication of the issues of entitlement to higher evaluations for lower extremity radiculopathy and TDIU until the issues of entitlement to higher evaluations for PTSD, lumbosacral strain, and left knee disabilities are adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran dated since November 2014.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Attempt to associate with the claims file notes reportedly scanned into VISTA as identified in VA notes dated between April 2005 and January 2012.  All actions taken to obtain and associate these records with the claims file must be noted in the claims file.  

3.  Request, directly from the SSA, complete copies of all records that served as the basis for the January 2015 determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected PTSD.  The claims folder and copies of all pertinent records should be made available to the examiner. All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

5.  After obtaining all outstanding records as ordered above, schedule the Veteran for a VA examination to determine the current severity of his lumbosacral strain.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the lumbosacral strain.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible. 

The examiner should specifically test the Veteran's lumbar spine range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

6.  After obtaining all outstanding records as ordered above, schedule the Veteran for a VA examination to determine the current severity of his chondromalacia of the left knee and left knee degenerative arthritis.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the left knee disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible. 

The examiner should specifically test the Veteran's left knee range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

7.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

